DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 10-2021-0031031, filed in Korea on March 9, 2021, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on March 8, 2022 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the red band image sensor, the green band image sensor, and the blue band image sensor are respectively disposed on a two- dimensional plane of the image sensor of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 30 is objected to because of the following informalities:  
Please amend “a first rotation member” in line 6 to recite “the first rotation member”, so that the antecedent support properly corresponds to the previously introduced “a first rotation member” in lines 2-3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-15, independent claim 1, from which claims 2-15 depend and inherit all limitations therefrom, recites “the common camera system provides a first photographing mode and a second photographing mode with different viewing angles based on two focuses generated by the first lens.”  However, the claim is not found to recite the structure providing the modes and/or generating the two focuses.  Absent clarity, one of skill in the art would not be put on fair notice regarding the metes and bounds of the claim.  Further, applicable structure may be outside that envisioned or intended by the inventor at the time of filing.  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note: these claims may also be viewed as impermissible hybrid claims (see MPEP 2173.05(p)).
Regarding claims 2, 3, 5 and 6, claim 2, from which claims 3, 5 and 6 depend and inherit all limitations therefrom, recites “when the sensor module is operated as the individual camera system to convert a second beam input from the display panel into image data, the sensor module provides a third photographing mode and a fourth photographing mode with different viewing angles based on two focuses generated by the second geometry phase lens.”  However, the claim is not found to recite the structure providing the operation and/or control resulting in the recited operation.  Absent clarity, one of skill in the art would not be put on fair notice regarding the metes and bounds of the claim.  Further, applicable structure may be outside that envisioned or intended by the inventor at the time of filing.  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note: these claims may also be viewed as impermissible hybrid claims (see MPEP 2173.05(p)).
Regarding claim 3, claim 3 recites “when the sensor module is operated as the common camera system with the lens module to convert the first beam into image data, the sensor module and the lens module provide a fifth photographing mode, a sixth photographing mode, a seventh photographing mode, and an eighth photographing mode with different viewing angles based on the two focuses generated by the first geometry phase lens and the two focuses generated by the second geometry phase lens.”  However, the claim is not found to recite the structure providing the operation and/or control resulting in the recited operation.  Further, applicable structure may be outside that envisioned or intended by the inventor at the time of filing.  Absent clarity, one of skill in the art would not be put on fair notice regarding the metes and bounds of the claim.  In light of the above, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Note: these claims may also be viewed as impermissible hybrid claims (see MPEP 2173.05(p)).
Regarding claim 12, claim 12 recites “wherein the sensor module realizes a zooming function together with the lens module by moving the image sensor within a predetermined range of the sensor module.”  However, the claim is not found to recite the structure providing the zooming function.  Absent clarity, one of skill in the art would not be put on fair notice regarding the metes and bounds of the claim.  Further, applicable structure may be outside that envisioned or intended by the inventor at the time of filing.  In light of the above, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Note: these claims may also be viewed as impermissible hybrid claims (see MPEP 2173.05(p)).
Regarding claims 16-29, independent claim 16, from which claims 17-29 depend and inherit all limitations therefrom, recites “the common camera system provides a first photographing mode and a second photographing mode with different viewing angles based on two focuses generated by the first lens.”  However, the claim is not found to recite the structure providing the modes and/or generating the two focuses.  Absent clarity, one of skill in the art would not be put on fair notice regarding the metes and bounds of the claim.  Further, applicable structure may be outside that envisioned or intended by the inventor at the time of filing.  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note: these claims may also be viewed as impermissible hybrid claims (see MPEP 2173.05(p)).
Regarding claims 17, 18, 20 and 21, claim 17, from which claims 18, 20 and 21 depend and inherit all limitations therefrom, recites “when the sensor module is operated as the individual camera system to convert a second beam input from the display panel into image data, the sensor module provides a third photographing mode and a fourth photographing mode with different viewing angles based on two focuses generated by the second geometry phase lens.”  However, the claim is not found to recite the structure providing the operation and/or control resulting in the recited operation.  Absent clarity, one of skill in the art would not be put on fair notice regarding the metes and bounds of the claim.  Further, applicable structure may be outside that envisioned or intended by the inventor at the time of filing.  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note: these claims may also be viewed as impermissible hybrid claims (see MPEP 2173.05(p)).
Regarding claim 18, claim 18 recites “when the sensor module is operated as the common camera system with the lens module to convert the first beam into image data, the sensor module and the lens module provide a fifth photographing mode, a sixth photographing mode, a seventh photographing mode, and an eighth photographing mode with different viewing angles based on the two focuses generated by the first geometry phase lens and the two focuses generated by the second geometry phase lens.”  However, the claim is not found to recite the structure providing the operation and/or control resulting in the recited operation.  Further, applicable structure may be outside that envisioned or intended by the inventor at the time of filing.  Absent clarity, one of skill in the art would not be put on fair notice regarding the metes and bounds of the claim.  In light of the above, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Note: these claims may also be viewed as impermissible hybrid claims (see MPEP 2173.05(p)).
Regarding claim 27, claim 27 recites “wherein the sensor module realizes a zooming function together with the lens module by moving the image sensor within a predetermined range of the sensor module.”  However, the claim is not found to recite the structure providing the zooming function.  Absent clarity, one of skill in the art would not be put on fair notice regarding the metes and bounds of the claim.  Further, applicable structure may be outside that envisioned or intended by the inventor at the time of filing.  In light of the above, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Note: these claims may also be viewed as impermissible hybrid claims (see MPEP 2173.05(p)).
Regarding claim 30, the independent claim recites “the common camera system provides four photographing modes with different viewing angles based on two focuses generated by the first geometry phase lens and two focuses generated by the second geometry phase lens.”  However, the claim is not found to recite the structure providing the modes and/or generating the focuses.  Absent clarity, one of skill in the art would not be put on fair notice regarding the metes and bounds of the claim.  Further, applicable structure may be outside that envisioned or intended by the inventor at the time of filing.  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note: these claims may also be viewed as impermissible hybrid claims (see MPEP 2173.05(p)).
Regarding claim 31, the independent claim recites “the common camera system provides a first photographing mode and a second photographing mode with different viewing angles based on two focuses generated by a first geometry phase lens included in the lens module.”  However, the claim is not found to recite the structure providing the modes and/or generating the two focuses.  Absent clarity, one of skill in the art would not be put on fair notice regarding the metes and bounds of the claim.  Further, applicable structure may be outside that envisioned or intended by the inventor at the time of filing.  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note: these claims may also be viewed as impermissible hybrid claims (see MPEP 2173.05(p)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0353633 to Eromäki in view of U.S. Patent No. 10,948,801 to Lu et al. (hereinafter “Lu”).
	Regarding claim 1, the concept of a folding display camera in which a supplementing lens system is combined with an imaging system when put into a folded state is neither new nor novel.  For Example, Eromäki teaches a camera system of a mobile device, comprising a sensor module (e.g. fig. 4, element 410; fig. 1, element 111; [0023-24], [0049]) disposed in a first body (e.g., figs. 1A, section 11; fig. 4) connected to a rotation member of the mobile device (e.g. fig. 4, bending portion/point of element 43; figs. 1A-2B, element 141; [0023]), wherein the sensor module includes an image sensor (e.g. fig. 4, element 420; fig. 1, element 111; [0024], [0049]), and a lens module (e.g. fig. 4, element 420; fig. 1, element 120) disposed in a second body (e.g., figs. 1A, section 12; fig. 4) connected to the rotation member (e.g., figs. 1-4), wherein the lens module includes a first lens (e.g., fig. 1A-2B, [0025], multiple lenses; [0044]) and at least one optical lens (e.g., fig. 1A-2B, [0025], multiple lenses; [0044]), wherein the sensor module and the lens module are disposed below a surface of a display panel (e.g., fig. 4, element 43; [0049], flexible display) supported by the first body and the second body (e.g., figs. 1A-2B and 4, elements below surface), and the display panel is foldable in an in-folding way (e.g., fig. 4; [0035], [0049], flexible display), when the first body and the second body are rotated with respect to the rotation member to overlap each other, the sensor module and the lens module are operated as a common camera system (e.g., fig. 1B-2B; fig. 5, first mode; [0026]), a first beam input through the lens module passes through at least one opening of the display panel folded in the in-folding way (e.g., fig. 1B) and is processed by the image sensor (e.g., [0041]), and the common camera system provides a first photographing mode and a second photographing mode with different viewing angles based on two focuses generated by the first lens (e.g., [0026], modes; [0044], field of view).  Eromäki, however, has not been found by the Examiner to expressly disclose the use of a geometry phase lens to provide the different viewing angles based on focuses generated by the first geometry phase lens.
	Nevertheless, geometry phase lenses are previously well-known in the imaging and optical arts.  Further to this, Applicant’s instant disclosure is not found to claim to have invented the geometry phase lens (geometry phase lens are also known in the art as Pancharatnam–Berry (PB) phase optical lenses or as polarization-directed flat lenses) or to claim to have invented a new/novel version, adaptation or improvement of a geometry phase lens.  If fact, Applicant’s disclosure is fairly quiet as to these lenses, and appears devoid of discussion regarding physical structure providing control.
Lu teaches an example of geometry phase lens that generates two focuses based on the lens orientations/controls applied (e.g., col. 1, lines 40-67; col. 5, line 13 – col. 8, line 12).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to employed the geometry phase lens as taught by Lu with the camera system as taught by Eromäki, resulting in the recited invention, in order to take advantage of the lower weights and thicknesses associated with these lenses, resulting in a lighter and potentially thinner camera system, as well as to take advantage of the lens properties of multiple focuses associated with the orientations based on applied controls resulting in multiple modes with different viewing angles depending on control functionality.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Regarding claim 2, Eromäki and Lu teach all of the limitations of claim 2 (see the 35 U.S.C. 103 rejection of claim 1, supra) including providing a teaching wherein the sensor module further includes a second lens (‘633 – [0024]), the sensor module is selectively operated as an individual camera system (‘633 – [0027-28]).  
	Further to this, Lu teaches geometry phase lens that generates two focuses based on the lens orientations/controls applied (e.g., col. 1, lines 40-67; col. 5, line 13 – col. 8, line 12).  It would have been further obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed a second geometry phase lens as the included second lens as a way to further expand camera functionality by allowing for at least two more focus properties associated by the inclusion of a second geometry phase lens, taking advantage of the lens properties of multiple focuses associated with the orientations based on applied controls resulting in multiple modes with different viewing angles depending on control functionality.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
As to the functional operation of the individual camera system, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997.) The instant reference teaches the structural limitations of the apparatus as cited above, and therefore meets the claim limitations as recited.  
	Regarding claim 4, Eromäki and Lu teach all of the limitations of claim 4 (see the 35 U.S.C. 103 rejection of claim 1, supra) including wherein the lens module further includes a polarization selecting device in front of the first geometry phase lens with respect to an incident direction of the first beam (‘633 – [0044], polarization filters; ‘801 – col. 2, lines 53-66, col. 6, line 38 – col. 8, line 12), and the polarization selecting device electrically or mechanically modulates a polarization state of a beam input to the first geometry phase lens (‘801 – col. 2, lines 53-66, col. 6, line 38 – col. 8, line 12).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to employed the polarization selecting device as taught by Lu with the system as taught by Eromäki and Lu in order to provide means to dictate the direction of light entering the geometry phase lenses.  
Regarding claim 5, Eromäki and Lu teach all of the limitations of claim 5 (see the 35 U.S.C. 103 rejection of claim 2, supra) including wherein the sensor module further includes a polarization selecting device in front of the image sensor with respect to an incident direction of the second beam (‘633 – [0044], polarization filters; ‘801 – col. 2, lines 53-66, col. 6, line 38 – col. 8, line 12), and the polarization selecting device electrically or mechanically modulates a polarization state of a beam input to the image sensor (‘801 – col. 2, lines 53-66, col. 6, line 38 – col. 8, line 12).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to employed the polarization selecting device as taught by Lu in front of the image sensor the system as taught by Eromäki and Lu in order to provide means to dictate the direction of light.  
Regarding claim 6, Eromäki and Lu teach all of the limitations of claim 6 (see the 35 U.S.C. 103 rejection of claim 2, supra) including teaching using a polarization selecting device to modulate a polarization state of a beam (‘801 – col. 2, lines 53-66, col. 6, line 38 – col. 8, line 12).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the polarization selection as taught by Lu with the system as taught by Eromäki and Lu, resulting in the sensor module further including a first polarization selecting device in front of the image sensor and a second polarization selecting device in front of the second geometry phase lens with respect to an incident direction of the second beam, with the first polarization selecting device electrically or mechanically modulates a polarization state of a beam input to the image sensor, and the second polarization selecting device electrically or mechanically modulates a polarization state of a beam input to the second geometry phase lens in order to provide means to dictate the direction of light at desired points along the optical axis for user desired results.  
Regarding claim 15, Eromäki and Lu teach all of the limitations of claim 15 (see the 35 U.S.C. 103 rejection of claim 1, supra) wherein the at least one opening is disposed inside or below the display panel (‘633 – e.g., fig. 4), and a plurality of fine holes is defined in a predetermined portion of the display panel to overlap the at least one opening, or a part of the display panel is transparent (‘633 – fig. 4, wherein the display panel is interpreted as the front of device 40, minus the sensor portion; whereas the transparent portion is the first stacked element; ‘633 – [0025]).  
Regarding claim 31, the concept of a folding display camera in which a supplementing lens system is combined with an imaging system when put into a folded state is neither new nor novel.  For example, Eromäki teaches a camera system of a mobile device comprising a sensor module (e.g. fig. 4, element 410; fig. 1, element 111; [0023-24], [0049]) disposed in a first body (e.g., figs. 1A, section 11; fig. 4) connected to a rotation member of the mobile device (e.g. fig. 4, bending portion/point of element 43; figs. 1A-2B, element 141; [0023]), and a lens module (e.g. fig. 4, element 420; fig. 1, element 120) disposed in a second body (e.g., figs. 1A, section 12; fig. 4) connected to the rotation member (e.g., figs. 1-4), wherein when the first body and the second body are rotated with respect to the rotation member to overlap each other, optical axes of the sensor module and the lens module correspond to each other and are operated as a common camera system (e.g., fig. 1B-2B; fig. 5, first mode; [0026]).  Eromäki, however, has not been found by the Examiner to expressly provide a first photographing mode and a second photographing mode with different viewing angles based on two focuses generated by a first geometry phase lens included in the lens module.
	Nevertheless, geometry phase lenses are previously well-known in the imaging and optical arts.  Further to this, Applicant’s instant disclosure is not found to claim to have invented the geometry phase lens (geometry phase lens are also known in the art as Pancharatnam–Berry (PB) phase optical lenses or as polarization-directed flat lenses) or to claim to have invented a new/novel version, adaptation or improvement of a geometry phase lens.  If fact, Applicant’s disclosure is fairly quiet as to these lenses, and appears devoid of discussion regarding physical structure providing control.
Lu teaches an example of geometry phase lens that generates two focuses based on the lens orientations/controls applied (e.g., col. 1, lines 40-67; col. 5, line 13 – col. 8, line 12).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to employed the geometry phase lens as taught by Lu with the first lens included in the lens module of the camera system as taught by Eromäki, resulting in a first photographing mode and a second photographing mode with different viewing angles based on two focuses generatable by a first geometry phase lens included in the lens module.  One skilled in the art would be motivated to make this combination in order to take advantage of the lower weights and thicknesses associated with these lenses, resulting in a lighter and potentially thinner camera system, as well as to take advantage of the lens properties of multiple focuses associated with the orientations based on applied controls resulting in multiple modes with different viewing angles depending on control functionality.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eromäki and Lu in view of U.S. Patent No. 6,864,557 to Turner et al. (hereinafter “Turner”).
Regarding claim 7, Eromäki and Lu teach all of the limitations of claim 7 (see the 35 U.S.C. 103 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein the image sensor includes a red band processing layer, a green band processing layer, and a blue band processing layer, and the red band processing layer, the green band processing layer, and the blue band processing layer respectively process a red band beam, a green band beam, and a blue band beam refracted with different refractive indexes by the first geometry phase lens.  
Nevertheless, Turner teaches an example of a Fovean image sensor having stacked photodiodes with differing spectral sensitivities in the order of wavelengths associated with Blue, Green and Red (e.g., fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed a fovean image sensor as taught by Turner with the system as taught by Eromäki and Lu, resulting in an image sensor including a red band processing layer, a green band processing layer, and a blue band processing layer, and the red band processing layer, the green band processing layer, and the blue band processing layer respectively process a red band beam, a green band beam, and a blue band beam refracted with different refractive indexes by the first geometry phase lens, in order to capitalize on the foveon sensor’s ability to detect more photons than a standard mosaic sensor. 
Regarding claim 9, Eromäki and Lu teach all of the limitations of claim 9 (see the 35 U.S.C. 103 rejection of claim 7, supra) including teaching wherein the red band processing layer, the green band processing layer, and the blue band processing layer are stacked in order of the blue band processing layer, the green band processing layer, and the red band processing layer with respect to the incident direction of the first beam in the image sensor (‘557 – e.g., fig. 2A; ‘633 – fig. 1B, folded mode).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eromäki and Lu in view of U.S. Patent No. 9,467,666 to Topliss et al. (hereinafter “Topliss”).
Regarding claim 10, Eromäki and Lu teach all of the limitations of claim 10 (see the 35 U.S.C. 103 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein the image sensor includes a red band image sensor, a green band image sensor, and a blue band image sensor, and the red band image sensor, the green band image sensor, and the blue band image sensor are respectively disposed on a predetermined side in a three-dimensional shape of the image sensor.  
Nevertheless, Topliss teaches an image sensor that includes a red band image sensor, a green band image sensor, and a blue band image sensor, and the red band image sensor, the green band image sensor, and the blue band image sensor are respectively disposed on a predetermined side in a three-dimensional shape of the image sensor (e.g., figs. 8 and 9).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the color-split sensor as taught by Topliss with the system as taught by Eromäki and Lu in order to achieve an R, G and B valude for each pixel, with no need for interpolation.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eromäki and Lu in view of U.S. Patent Publication No. 2013/0293729 to Osawa.
Regarding claim 11, Eromäki and Lu teach all of the limitations of claim 11 (see the 35 U.S.C. 103 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein the image sensor includes a red band image sensor, a green band image sensor, and a blue band image sensor, and the red band image sensor, the green band image sensor, and the blue band image sensor are respectively disposed on a two-dimensional plane of the image sensor.  
Nevertheless, Osawa teaches an image sensor for a camera system wherein the image sensor includes a red band image sensor, a green band image sensor, and a blue band image sensor, and the red band image sensor, the green band image sensor, and the blue band image sensor are respectively disposed on a two-dimensional plane of the image sensor (e.g., fig. 3, wherein each column of a same color, or even an individual pixel, can be interpreted as a separate sensor of an image sensor).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied the teachings of Osawa to the system as taught by Eromäki and Lu in order to expressly provide means to create a color image.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eromäki and Lu in view of U.S. Patent Publication No. 2008/0186397 to Kim.
Regarding claim 12, Eromäki and Lu teach all of the limitations of claim 12 (see the 35 U.S.C. 103 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein the sensor module realizes a zooming function together with the lens module by moving the image sensor within a predetermined range of the sensor module.  
Nevertheless, Kim teaches an example of a sensor module that zooms by moving the image sensor (e.g. [0033]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied the teachings of Kim to the system as taught by Eromäki and Lu, resulting in the sensor module realizing a zooming function together with the lens module by moving the image sensor within a predetermined range of the sensor module, so that the folding camera system can also zoom images, adding additional imaging functionality.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eromäki and Lu in view of U.S. Patent No. 10,412,281 to Konttori et al. (hereinafter “Konttori”).
Regarding claim 13, Eromäki and Lu teach all of the limitations of claim 13 (see the 35 U.S.C. 103 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein the at least one opening includes a first opening corresponding to the sensor module and a second opening corresponding to the lens module, and when the display panel is folded in the in-folding way, the first beam passes through the first opening and the second opening and is transmitted to the sensor module in the lens module, and the first opening and the second opening have different sizes from each other.  
Nevertheless, Konttori teaches a similar camera system wherein the at least one opening includes a first opening corresponding to the sensor module (e.g., fig. 1B, associated with and defined by area for receiving element 15) and a second opening corresponding to the lens module (e.g., fig. 1A, associated with and defined by element 122), and when the display panel is folded in the in-folding way, the first beam passes through the first opening and the second opening and is transmitted to the sensor module in the lens module (e.g., fig 1B), and the first opening and the second opening have different sizes from each other (e.g., fig 1B).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied the teachings of Konttori to the system as taught by Eromäki and Lu, resulting in the claimed invention, in order to provide both a connection the helps to prevent light from bleeding in from the sides as well as means to control an aperture size.
	Regarding claim 14, Eromäki, Lu and Konttori teach all of the limitations of claim 14 (see the 35 U.S.C. 103 rejection of claim 1, supra) wherein the first opening is bigger than the second opening (‘281 – fig. 1B).  

Claims 16, 17, 19-21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Eromäki in view of Lu in view of U.S. Patent Publication No.2018/0295735 to Ahn.
	Regarding claim 16, the concept of a folding display camera in which a supplementing lens system is combined with an imaging system when put into a folded state is neither new nor novel.  For Example, Eromäki teaches a camera system of a mobile device, comprising a sensor module (e.g. fig. 4, element 410; fig. 1, element 111; [0023-24], [0049]) disposed in a first body (e.g., figs. 1A, section 11; fig. 4) connected to a rotation member of the mobile device (e.g. fig. 4, bending portion/point of element 43; figs. 1A-2B, element 141; [0023]), wherein the sensor module includes an image sensor (e.g. fig. 4, element 420; fig. 1, element 111; [0024], [0049]), and a lens module (e.g. fig. 4, element 420; fig. 1, element 120) disposed in a second body (e.g., figs. 1A, section 12; fig. 4) connected to the rotation member (e.g., figs. 1-4), wherein the lens module includes a first lens (e.g., fig. 1A-2B, [0025], multiple lenses; [0044]) wherein the sensor module and the lens module are disposed below a surface of a display panel (e.g., fig. 4, element 43; [0049], flexible display) supported by the first body and the second body (e.g., figs. 1A-2B and 4, elements below surface), the display panel is foldable (e.g., fig. 4; [0035], [0049], flexible display), when the first body and the second body are rotated with respect to the rotation member to overlap each other, the sensor module and the lens module are operated as a common camera system (e.g., fig. 1B-2B; fig. 5, first mode; [0026]), a first beam input through the display panel in the folding way passes through respective openings in the sensor module and the lens module (e.g., fig. 1B) and is processed by the image sensor  (e.g., [0041]), and 
the common camera system provides a first photographing mode and a second photographing mode with different viewing angles based on two focuses generated by the first lens (e.g., [0026], modes; [0044], field of view).  Eromäki, however, has not been found by the Examiner to expressly disclose the use of a geometry phase lens to provide the different viewing angles based on focuses generated by the first geometry phase lens or to teach that the display panel is foldable in an out-folding way.
	Nevertheless, geometry phase lenses are previously well-known in the imaging and optical arts.  Further to this, Applicant’s instant disclosure is not found to claim to have invented the geometry phase lens (geometry phase lens are also known in the art as Pancharatnam–Berry (PB) phase optical lenses or as polarization-directed flat lenses) or to claim to have invented a new/novel version, adaptation or improvement of a geometry phase lens.  If fact, Applicant’s disclosure is fairly quiet as to these lenses, and appears devoid of discussion regarding physical structure providing control.
Lu teaches an example of geometry phase lens that generates two focuses based on the lens orientations/controls applied (e.g., col. 1, lines 40-67; col. 5, line 13 – col. 8, line 12).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to employed the geometry phase lens as taught by Lu with the camera system as taught by Eromäki, resulting in the recited invention, in order to take advantage of the lower weights and thicknesses associated with these lenses, resulting in a lighter and potentially thinner camera system, as well as to take advantage of the lens properties of multiple focuses associated with the orientations based on applied controls resulting in multiple modes with different viewing angles depending on control functionality.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Further to this, Ahn teaches a display panel that is foldable in an out-folding way (e.g., fig. 4; [0076]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied the teachings of Ahn to camera system as taught by Eromäki and Lu, resulting in the recited invention, so that the display can be viewed in a folded state (i.e., have visual access to the display screen), allowing the display available to serve as a live-view display while capturing images.
Regarding claim 17, Eromäki, Lu and Ahn teach all of the limitations of claim 17 (see the 35 U.S.C. 103 rejection of claim 16, supra) including providing a teaching wherein the sensor module further includes a second lens (‘633 – [0024]), the sensor module is selectively operated as an individual camera system (‘633 – [0027-28]).  
Further to this, Lu teaches geometry phase lens that generates two focuses based on the lens orientations/controls applied (e.g., col. 1, lines 40-67; col. 5, line 13 – col. 8, line 12).  It would have been further obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed a second geometry phase lens as the included second lens as a way to further expand camera functionality by allowing for at least two more focus properties associated by the inclusion of a second geometry phase lens, taking advantage of the lens properties of multiple focuses associated with the orientations based on applied controls resulting in multiple modes with different viewing angles depending on control functionality.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
As to the functional operation of the individual camera system, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997.) The instant reference teaches the structural limitations of the apparatus as cited above, and therefore meets the claim limitations as recited.  
Regarding claim 19, Eromäki, Lu and Ahn teach all of the limitations of claim 19 (see the 35 U.S.C. 103 rejection of claim 16, supra) including wherein the lens module further includes a polarization selecting device in front of the first geometry phase lens with respect to an incident direction of the first beam (‘633 – [0044], polarization filters; ‘801 – col. 2, lines 53-66, col. 6, line 38 – col. 8, line 12), and the polarization selecting device electrically or mechanically modulates a polarization state of a beam input to the first geometry phase lens (‘801 – col. 2, lines 53-66, col. 6, line 38 – col. 8, line 12).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to employed the polarization selecting device as taught by Lu with the system as taught by Eromäki, Lu and Ahn in order to provide means to dictate the direction of light entering the geometry phase lenses.  
Regarding claim 20, Eromäki, Lu and Ahn teach all of the limitations of claim 20 (see the 35 U.S.C. 103 rejection of claim 17, supra) including wherein the sensor module further includes a polarization selecting device in front of the image sensor with respect to an incident direction of the second beam (‘633 – [0044], polarization filters; ‘801 – col. 2, lines 53-66, col. 6, line 38 – col. 8, line 12), and the polarization selecting device electrically or mechanically modulates a polarization state of a beam input to the image sensor (‘801 – col. 2, lines 53-66, col. 6, line 38 – col. 8, line 12).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to employed the polarization selecting device as taught by Lu in front of the image sensor the system as taught by Eromäki, Lu and Ahn in order to provide means to dictate the direction of light.  
Regarding claim 21, Eromäki, Lu and Ahn teach all of the limitations of claim 21 (see the 35 U.S.C. 103 rejection of claim 17, supra) including teaching using a polarization selecting device to modulate a polarization state of a beam (‘801 – col. 2, lines 53-66, col. 6, line 38 – col. 8, line 12).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the polarization selection as taught by Lu with the system as taught by Eromäki, Lu and Ahn, resulting in the sensor module further including a first polarization selecting device in front of the image sensor with respect to an incident direction of the second beam and a second polarization selecting device in front of the second geometry phase lens, with the first polarization selecting device electrically or mechanically modulates a polarization state of a beam input to the image sensor, and the second polarization selecting device electrically or mechanically modulates a polarization state of a beam input to the second geometry phase lens in order to provide means to dictate the direction of light at desired points along the optical axis for user desired results.  
Regarding claim 29, Eromäki, Lu and Ahn teach all of the limitations of claim 29 (see the 35 U.S.C. 103 rejection of claim 16, supra) including teaching wherein a first opening in the lens module is disposed inside or below the display panel (‘633 – e.g., fig. 4), and a plurality of fine holes is defined in a predetermined portion of the display panel to overlap the at least one opening, or a part of the display panel is transparent (‘633 – fig. 4, wherein the display panel is interpreted as the front of device 40, minus the sensor portion; whereas the transparent portion is an element in the stack of elements allowing passage of light; ‘633 – [0024]).  

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eromäki, Lu and Ahn in view of Turner.
Regarding claim 22, Eromäki, Lu and Ahn teach all of the limitations of claim 22 (see the 35 U.S.C. 103 rejection of claim 16, supra) except for being found by the Examiner to expressly disclose wherein the image sensor includes a red band processing layer, a green band processing layer, and a blue band processing layer, and the red band processing layer, the green band processing layer, and the blue band processing layer respectively process a red band beam, a green band beam, and a blue band beam refracted with different refractive indexes by the first geometry phase lens.  
Nevertheless, Turner teaches an example of a Fovean image sensor having stacked photodiodes with differing spectral sensitivities in the order of wavelengths associated with Blue, Green and Red (e.g., fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed a fovean image sensor as taught by Turner with the system as taught by Eromäki, Lu and Ahn, resulting in an image sensor including a red band processing layer, a green band processing layer, and a blue band processing layer, and the red band processing layer, the green band processing layer, and the blue band processing layer respectively process a red band beam, a green band beam, and a blue band beam refracted with different refractive indexes by the first geometry phase lens, in order to capitalize on the foveon sensor’s ability to detect more photons than a standard mosaic sensor. 
Regarding claim 24, Eromäki, Lu and Ahn teach all of the limitations of claim 24 (see the 35 U.S.C. 103 rejection of claim 22, supra) including teaching wherein the red band processing layer, the green band processing layer, and the blue band processing layer are stacked in order of the blue band processing layer, the green band processing layer, and the red band processing layer with respect to the incident direction of the first beam in the image sensor (‘557 – e.g., fig. 2A; ‘633 – fig. 1B, folded mode).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Eromäki, Lu and Ahn in view of Topliss.
Regarding claim 25, Eromäki, Lu and Ahn teach all of the limitations of claim 25 (see the 35 U.S.C. 103 rejection of claim 16, supra) except for being found by the Examiner to expressly disclose wherein the image sensor includes a red band image sensor, a green band image sensor, and a blue band image sensor, and the red band image sensor, the green band image sensor, and the blue band image sensor are respectively disposed on a predetermined side in a three-dimensional shape of the image sensor.  
Nevertheless, Topliss teaches an image sensor that includes a red band image sensor, a green band image sensor, and a blue band image sensor, and the red band image sensor, the green band image sensor, and the blue band image sensor are respectively disposed on a predetermined side in a three-dimensional shape of the image sensor (e.g., figs. 8 and 9).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the color-split sensor as taught by Topliss with the system as taught by Eromäki, Lu and Ahn in order to achieve an R, G and B valude for each pixel, with no need for interpolation.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Eromäki, Lu and Ahn in view of Osawa.
Regarding claim 26, Eromäki, Lu and Ahn teach all of the limitations of claim 26 (see the 35 U.S.C. 103 rejection of claim 16, supra) except for being found by the Examiner to expressly disclose wherein the image sensor includes a red band image sensor, a green band image sensor, and a blue band image sensor, and the red band image sensor, the green band image sensor, and the blue band image sensor are respectively disposed on a two-dimensional plane of the image sensor.  
Nevertheless, Osawa teaches an image sensor for a camera system wherein the image sensor includes a red band image sensor, a green band image sensor, and a blue band image sensor, and the red band image sensor, the green band image sensor, and the blue band image sensor are respectively disposed on a two-dimensional plane of the image sensor (e.g., fig. 3, wherein each column of a same color, or even an individual pixel, can be interpreted as a separate sensor of an image sensor).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied the teachings of Osawa to the system as taught by Eromäki, Lu and Ahn in order to expressly provide means to create a color image.

Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Eromäki, Lu and Ahn in view of Kim.
Regarding claim 27, Eromäki, Lu and Ahn teach all of the limitations of claim 27 (see the 35 U.S.C. 103 rejection of claim 16, supra) except for being found by the Examiner to expressly disclose wherein the sensor module realizes a zooming function together with the lens module by moving the image sensor within a predetermined range of the sensor module.  
Nevertheless, Kim teaches an example of a sensor module that zooms by moving the image sensor (e.g. [0033]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied the teachings of Kim to the system as taught by Eromäki, Lu and Ahn, resulting in the sensor module realizing a zooming function together with the lens module by moving the image sensor within a predetermined range of the sensor module, so that the folding camera system can also zoom images, adding additional imaging functionality.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable Eromäki, Lu and Ahn in view of Konttori.
Regarding claim 28, Eromäki, Lu and Ahn teach all of the limitations of claim 28 (see the 35 U.S.C. 103 rejection of claim 16, supra) except for being found by the Examiner to expressly disclose wherein when the display panel is folded in the out-folding way, the first beam passes through the display panel and is then transmitted to the sensor module from the lens module through a first opening in the lens module and a second opening in the sensor module, and the first opening and the second opening have a same size as each other. 
Nevertheless, Eromäki teaches the concept of, when the display panel is folded (e.g., figs. 1 and 2B), the first beam passes through the display panel (e.g., figs. 1 and 2B; fig. 4, wherein the display panel is interpreted as the front of device 40, minus the sensor portion) and is transmitted to the sensor module from the lens module by passing through a first opening in the lens module and a second opening in the sensor module (e.g., figs. 1 and 2B, fig. 4 in a closed configuration would allow passage through the requisite openings) and Ahn teaches the display panel being able to fold in the out-folding way (e.g., fig. 4; [0076]).  In light of this resulting combination (see the 35 U.S.C. 103 rejection of claim 1, supra), the first beam would passes through the display panel and then be transmitted to the sensor module from the lens module through a first opening in the lens module and a second opening in the sensor module.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have created this light passage as discussed above in order to allow a user to capture and image and have visual access to the display screen.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Further, Konttori teaches a similar camera system wherein the first opening and the second opening have a same size as each other (fig. 2B, interpreted as areas created by elements 222 and 212, respectively).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied the teachings of Konttori to the system as taught by Eromäki, Lu and Ahn, resulting in the claimed invention, in order to provide both a connection the helps to prevent light from bleeding in from the sides as well as prevent the possibility of unwanted reflections of light that would be created at edges of a mismatched connection point.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Eromäki in view of Lu.
Regarding claim 30, Ahn teaches the concepts of a foldable system comprising a first body (e.g., fig. 5, element 321; [0083]) connected to a first rotation member of the mobile device (e.g., fig. 5, element 326; [0083]), a second body (e.g., fig. 5, element 322; [0083]) respectively connected to the first rotation member (e.g., fig. 5) and a second rotation member of the mobile device (e.g., fig. 5, element 327; [0083]), a third body (e.g., fig. 5, element 323; [0083]) connected to the second rotation member (e.g., fig. 5), a display panel (e.g., fig. 5, element 380; [0086]) supported by the first body, the second body, and the third body (e.g., fig. 5), and the first body and the second body are foldable with respect to the first rotation member and overlap each other in an in-folding way (e.g., fig. 5; [0082], folded areas may be in-folded or out-folded) and the second body and the third body are foldable with respect to the second rotation member and overlap each other in an out-folding way (e.g., fig. 5; [0082], folded areas may be in-folded or out-folded).  Although Ahn clearly teaches that the system may be applied to any electronic device including the display device ([0094], e.g., digital camera), Ahn has not been found by the Examiner to expressly disclose the system including the recited sensor module with an image sensor in the first body, a first lens module that includes a first geometry phase lens in the second body, a second lens module includes a second geometry phase lens in the third body, when the first body and the second body are rotated with respect to the first rotation member to overlap each other in the in-folding way and the second body and the third body are rotated with respect to the second rotation member to overlap each other in the out-folding way, the sensor module, the first lens module, and the second lens module are operated as a common camera system, and the common camera system provides four photographing modes with different viewing angles based on two focuses generated by the first geometry phase lens and two focuses generated by the second geometry phase lens.  
Nevertheless, Eromäki teaches a similar folded display system (e.g., figs. 1A-4; [0049], with flexible display 43) that includes providing a sensor module including an image sensor in a body (e.g. figs 1A-2B and 4; fig. 1, element 111; [0024], [0049]) disposed in a first body (e.g., figs. 1A, section 11; fig. 4) connected to a rotation member of the mobile device (e.g. fig. 4, bending portion/point of element 43; figs. 1A-2B, element 141; [0023]), a lens module (e.g. fig. 4, element 420; fig. 1, element 120) disposed in second body (e.g., figs. 1A, section 12; fig. 4), wherein sensor and lens modules are disposed below a surface of a display panel supported by the bodies (e.g., figs. 1A-2B and 4).  Eromäki also provides a teaching of the concept of overlapping and lining up sensor elements and optical elements in different bodies (e.g., figs. 1B and 2B; also, one body has a sensor element [0024] and another body has at least one optical element [0025]).) as well as optical elements in different bodies (e.g., figs. 1B and 2B; also, one body has optical elements [0024] and another body has at least one optical element [0025]) so that the resulting overlapping bodies and modules are operated as a common camera system (e.g., fig. 1B, 2B and 4; [0027], [0049]).  In light of the above, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of sensor modules, lens modules, and overlapping elements to create a common camera system as taught by Eromäki with the three body, in-folding and out-folding display system as taught by Ahn, resulting in, when the first body and the second body are rotated with respect to the first rotation member to overlap each other in the in-folding way and the second body and the third body are rotated with respect to the second rotation member to overlap each other in the out-folding way, the sensor module, the first lens module, and the second lens module are operated as a common camera system, in order to create a compact-size camera and display system, and/or that offers multiple lens combinations when acting as a common camera system.   
Further, Lu teaches an example of geometry phase lenses that generates two focuses based on the lens orientations/controls applied (e.g., col. 1, lines 40-67; col. 5, line 13 – col. 8, line 12).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to employed geometry phase lenses as taught by Lu with the camera system as taught by Ahn and Eromäki, resulting in the recited invention, in order to take advantage of the lower weights and thicknesses associated with these lenses, resulting in a lighter and potentially thinner camera system, as well as to take advantage of the lens properties of multiple focuses associated with the orientations based on applied controls resulting in multiple modes with different viewing angles depending on control functionality and body stacking.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-Patent Literature entitled “An Introduction to Polarization Directed Flat Lenses” by Edmund Optics dated 2016, teaches geometry phase lenses.
	Non-Patent Literature entitled “Pancharatnam-Berry optical lenses” by Yu et al. teaches geometry phase lenses. 
	U.S. Patent Publication No. 2018/0275410 to Yeoh et al. teaches geometry phase lenses.
U.S. Patent Publication No. 2018/0217377 to Lam teaches geometry phase lenses.
U.S. Patent Publication No. 2010/0045855 to Tanida teaches a folding camera system.
U.S. Patent Publication No. 2022/0252863 to Jung et al. teaches an in-folding or out-folding camera system.
U.S. Patent Publication No. 2020/0209918 to Yoon et al. teaches a folding display system.
U.S. Patent Publication No. 2020/0371551 to Kim teaches a folding display device.
U.S. Patent Publication No. 2020/0192540 to Li et al. teaches an in-folding or out-folding camera system.
U.S. Patent Publication No. 2004/0183935 to Shimano et al. teaches a folding camera system.
U.S. Patent No. 8,754,961 to Leskela et al. teaches a folding display camera system.
U.S. Patent No. 11,194,222 to Yaroshchuk teaches geometry phase lenses.
U.S. Patent No. 9,013,458 to Cho et al. teaches a mult-fold display device.
U.S. Patent No. 11,086,363 to Su et al. teaches a tri-fold display camera system.

Contact
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697